Case 9:11-cr-80191-CMA Document 31 Entered on FLSD Docket 05/11/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 11-80191-CR-ALTONAGA

  UNITED STATES OF AMERICA,

         Plaintiff,
  vs.

  JEFFREY T. FIELDS,

        Defendant.
  _______________________________/

                                                ORDER

         THIS CAUSE came before the Court on the Motion to Terminate Defendant’s Supervised

  Release Term [ECF No. 29], filed by Defendant, Jeffrey T. Fields on May 8, 2020. Defendant

  has served 15 months of a five-year supervised release term and has significant restitution owing

  to his victims. It matters not that Defendant stands little chance of winning the lottery. (See Mot.

  8). And while the Court is sympathetic to Defendant’s wish to travel internationally with his

  daughter in weight-lifting competitions (see id. 7), no such travel, with its attendant costs, will be

  permitted while the victims are owed restitution. In short, the Court is unpersuaded the supervised

  release term should be terminated early. Being fully advised, it is

         ORDERED AND ADJUDGED that the Motion is DENIED.

         DONE AND ORDERED in Miami, Florida, this 11th day of May, 2020.




                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
         Defendant, pro se
